Case 4:21-cv-00733 Document 1-6 Filed 09/22/21 Page 1 of 8 PageID #: 89
 Case 4:21-cv-00733 Document 1-6 Filed 09/22/21 Page 2 of 8 PageID #: 90
Collin College
043500

PERSONNEL-MANAGEMENT RELATIONS                                                       DGBA
EMPLOYEE GRIEVANCES                                                                (LOCAL)


Purpose              The College District is committed to providing a fair, safe, and pro-
                     ductive work environment where grievances are dealt with sensi-
                     tively and expeditiously. The purpose of the College District’s griev-
                     ance policy is to assist in resolving all workplace issues and
                     problems. The College District believes the best way of maintaining
                     employee job satisfaction and good working relationships is to fol-
                     low a procedure for solving problems and grievances as they arise.
                     In most situations, employees should make every effort to attempt
                     to resolve matters informally by meeting with the person or persons
                     involved, or if that is not feasible, with the immediate supervisor of
                     the person involved prior to accessing the formal complaint pro-
                     cess. Exceptions may include cases involving allegations of unlaw-
                     ful harassment, whistleblower allegations, and other instances
                     where it may be impractical to do so.
Freedom from         The College District will not tolerate any form of retaliation against
Retaliation          an employee who brings a complaint pursuant to this policy. [See
                     DG]
Notice               College District employees and students are informed of this policy
                     through a variety of meetings and publications, such as orienta-
                     tions, the student handbook, and the human resources website.
Definitions          The complainant is the person filing the complaint.
                     The respondent is the person or entity that the complaint is filed
                     against.
                     A Resolution Review Panel (RRP) is a group of College District ad-
                     ministrators appointed to hear complaints. Each RRP is generally
                     composed of three to five administrators.
                     The terms “complaint” and “grievance” have the same meaning
                     and may be used interchangeably.
Complaint Types      A complaint or grievance may include:
                     1.   Concerns about an employee’s wages, hours, or conditions of
                          work, including performance evaluations or reviews;
                     2.   Violations of College District policy;
                     3.   Specific allegations of unlawful discrimination or harassment
                          based on the sex, race, color, religion, national origin, age,
                          veteran’s status, disability, genetic information, or any other
                          legally protected classification [see DIAA and DIAB];
                     4.   Specific allegations of unlawful discrimination or retaliation
                          based on the exercise of legally protected rights;


DATE ISSUED: 11/7/2019                                                                1 of 7
LDU 2019.06
DGBA(LOCAL)-X
 Case 4:21-cv-00733 Document 1-6 Filed 09/22/21 Page 3 of 8 PageID #: 91
Collin College
043500

PERSONNEL-MANAGEMENT RELATIONS                                                      DGBA
EMPLOYEE GRIEVANCES                                                               (LOCAL)


                      5.   Specific allegations of adverse personnel actions based on
                           the employee’s good faith report to an appropriate law en-
                           forcement authority of a violation of a law by the College Dis-
                           trict or a College District employee, i.e., whistleblower com-
                           plaints [see DG];
                      6.   Complaints resulting from the termination of an at-will em-
                           ployee [see DDC];
                      7.   Complaints arising from the recommendation for nonrenewal
                           or termination of a contract employee [see DMAA and DMAB];
                      8.   Complaints concerning the withdrawal of consent to remain
                           on campus [see GDA]; or
                      9.   Any other complaint brought by an employee against another
                           employee, supervisor, manager, vendor, or the College Dis-
                           trict.
Information           For more information on complaints regarding:
Regarding Specific
Complaints            1.   Alleged discrimination/harassment/retaliation, including viola-
                           tions of Title IX or Section 504, see DAA.
                      2.   Dismissal of term contract employees, see DMAA.
                      3.   Nonrenewal of term contract employees, see DMAB.
                      4.   A commissioned peace officer who is an employee of the Col-
                           lege District, see CHA.
                      5.   An employment preference for former foster children, see DC.
                      6.   Alleged harassment, see DIAA and DIAB.
                      7.   Alleged retaliation (Whistleblower), see DG and DH. Whistle-
                           blower complaints must be initially filed within the time period
                           specified by law, regardless of the time period specified
                           herein. Additional time lines for the employee and the College
                           District to respond as set out in this policy may be shortened
                           to allow the Board to make a final decision within 60 days of
                           the initial complaint.
Multiple Complaints   Where it is determined that two or more individual complaints are
                      sufficiently similar in nature and remedy to permit resolution
                      through one proceeding, such complaints may be consolidated at
                      the discretion of the chief human resources officer.
Untimely Complaints   If a complaint form or appeal notice is not submitted on time, the
                      complaint may be dismissed, with or without a hearing, and the
                      complainant will be notified in writing. An employee may appeal the


DATE ISSUED: 11/7/2019                                                               2 of 7
LDU 2019.06
DGBA(LOCAL)-X
 Case 4:21-cv-00733 Document 1-6 Filed 09/22/21 Page 4 of 8 PageID #: 92
Collin College
043500

PERSONNEL-MANAGEMENT RELATIONS                                                      DGBA
EMPLOYEE GRIEVANCES                                                               (LOCAL)


                      determination of timeliness. The appeal will be limited to the ques-
                      tion of timeliness and not the underlying merits of the complaint.
Extensions of Time    Any time limits set by these procedures, other than the time line for
                      the initial filing of the complaint, may be extended by the manager
                      of HR/employee relations for extenuating and unforeseeable cir-
                      cumstances.
Recordkeeping /       Employee complaints are kept separately from the employee’s per-
Confidentiality       sonnel file, in accordance with the College District’s records reten-
                      tion policy. Complaint records are confidential to the extent permit-
                      ted by law. Limited disclosures may be necessary in order to
                      conduct a thorough investigation. Additionally, information may be
                      disclosed in response to a subpoena or as otherwise may be re-
                      quired by law.
Recording Meetings    Meetings held with the RRP are recorded by the College District. A
                      complainant, respondent, or witness whose interview is recorded
                      may request a copy of the recording of his or her interview. Re-
                      lease of records will be in compliance with the Texas Public Infor-
                      mation Act.
Representative        The complainant may designate a representative to represent him
                      or her at any level of the process by notifying the manager of
                      HR/employee relations in writing. If necessary, the College District
                      may reschedule any meetings to include the College District’s
                      counsel. Each party will pay its own costs incurred in the course of
                      the complaint process.
Neutral Third Party   Depending on the complexity of a matter or an unanticipated con-
                      flict of interest, a neutral third party may be designated to hear
                      and/or investigate a complaint or review an appeal if deemed nec-
                      essary by the chief human resources officer.
General Complaint     Detailed procedures may be obtained from the human resources
Procedure             department. The general complaint procedures are as follows.
  Step 1              Generally, employees are expected to attempt to resolve matters
                      informally by meeting with the person or persons involved, or if that
                      is not feasible, with the immediate supervisor of the person in-
                      volved.

                      Note:     Attempting to resolve matters informally concerning
                                complaints involving any form of unlawful harassment,
                                whistleblower allegations, and cases where it is impracti-
                                cal to do so is not required, and employees may proceed
                                to Step 2.



DATE ISSUED: 11/7/2019                                                               3 of 7
LDU 2019.06
DGBA(LOCAL)-X
 Case 4:21-cv-00733 Document 1-6 Filed 09/22/21 Page 5 of 8 PageID #: 93
Collin College
043500

PERSONNEL-MANAGEMENT RELATIONS                                                        DGBA
EMPLOYEE GRIEVANCES                                                                 (LOCAL)


  Step 2             If it is not possible to resolve a matter informally, a formal complaint
                     may be submitted to the Human Resources Department by using
                     the College District’s online complaint form or via hand-delivery
                     during regular business hours. Except in cases involving unlawful
                     harassment, discrimination, or retaliation, the employee must sub-
                     mit his or her complaint within ten business days of the date the
                     complainant knew or reasonably should have known of the action
                     that caused the concern. In cases involving unlawful harassment,
                     discrimination, or retaliation, the employee must report the prohib-
                     ited conduct as soon as possible after the alleged act or knowledge
                     of the alleged act so that the College District can take appropriate
                     action at the earliest possible stage. A delay in reporting may im-
                     pair the College District’s ability to investigate, gather evidence,
                     and/or take corrective action.
                     The employee complaint form1 can be accessed on the College
                     District’s website.
                     If the complainant needs a reasonable accommodation in order to
                     communicate his or her complaint, the individual may contact the
                     chief human resources officer for assistance.
                     The complaint will describe all incident(s) at issue. Complaints will
                     identify any relevant dates or witnesses and provide sufficient fac-
                     tual detail to support the alleged violations.
                     Upon an initial review of the complaint, the chief human resources
                     officer will determine whether the allegations, if proven, could con-
                     stitute prohibited conduct as defined by this policy or applicable
                     law. If the allegations do not rise to the level of prohibited or unlaw-
                     ful conduct, the complaint will be dismissed. Otherwise, the com-
                     plaint will be referred to the next step under this policy. Any appeal
                     will be limited to a determination of whether the complaint falls
                     within the purview of this policy.
  Step 3             A meeting with the RRP will be scheduled to provide the complain-
                     ant with the opportunity to present his or her concerns. Barring un-
                     foreseeable circumstances or difficulty with scheduling, the meet-
                     ing will be scheduled within ten business days of receipt of the
                     complaint. After meeting with the complainant, members of the
                     RRP will undertake an investigation appropriate to the circum-
                     stances to reach a determination of the complaint.
                     The respondent will also receive a copy of the complaint and be
                     asked to provide a written response that will be shared with the
                     RRP for review.
                     The College District will make reasonable attempts to schedule
                     conferences at a mutually agreeable time. If the individual fails to

DATE ISSUED: 11/7/2019                                                                 4 of 7
LDU 2019.06
DGBA(LOCAL)-X
 Case 4:21-cv-00733 Document 1-6 Filed 09/22/21 Page 6 of 8 PageID #: 94
Collin College
043500

PERSONNEL-MANAGEMENT RELATIONS                                                     DGBA
EMPLOYEE GRIEVANCES                                                              (LOCAL)


                     appear at a scheduled conference without a compelling reason, the
                     complaint will be considered withdrawn.
                     In most cases, the RRP will issue a written summary determination
                     within ten business days of completing all meetings related to the
                     complaint and recommend granting or denying each request for re-
                     lief in the complaint. As part of its determination, the RRP may
                     also, but is not required to, recommend alternative relief. The
                     standard of review at this step will be by a preponderance of the
                     evidence.
                     In some cases, including those involving allegations of unlawful
                     harassment, discrimination, or retaliation, the RRP may require ad-
                     ditional time in which to conduct an investigation and prepare a de-
                     termination. In such cases, the RRP will notify the complainant and
                     respondent in writing how much time reasonably will be needed to
                     conclude the investigation and prepare a determination.
  Step 3 for         For those cases involving the recommended termination of a full-
  Determinations     time contract employee during the term of the contract, and where
  Related to Mid-    the contract employee appeals the recommended termination, the
  Contract           meeting with the RRP will proceed as follows. The RRP will ensure
  Termination        that the College District/respondent provides specific notice of the
                     basis for the proposed termination to the complainant, if such no-
                     tice has not been previously provided. Before the meeting sched-
                     uled with the RRP, the College District/respondent and the com-
                     plainant will provide to each other and the members of the RRP a
                     list of witnesses they may present at the meeting, along with a gen-
                     eral description of the nature of their testimonies and documents
                     that they intend to use at the meeting with the RRP.
                     Both parties will have the right to present witnesses and documen-
                     tary evidence and to cross-examine witnesses presented by the
                     other party subject to the guidelines imposed by the RRP. The RRP
                     will provide to both the College District/respondent and the com-
                     plainant the procedures for the meeting including any time re-
                     straints placed on the parties’ presentations, as well as when each
                     party will be required to provide exhibits and a witness list to the
                     other party and to the RRP, and any other procedures applicable to
                     the meeting before the RRP. The RRP will make a record of the
                     hearing, either by tape recording or by court reporter. The strict
                     rules of evidence will not apply, although all evidence should be rel-
                     evant. The College District/respondent has the burden of proof and
                     will make its presentation first.
                     The College District will make reasonable attempts to schedule
                     RRP meetings at a mutually agreeable time. If the individual fails to
                     appear at a scheduled meeting, the College District may hold the
                     meeting and issue a decision in the individual’s absence.
DATE ISSUED: 11/7/2019                                                               5 of 7
LDU 2019.06
DGBA(LOCAL)-X
 Case 4:21-cv-00733 Document 1-6 Filed 09/22/21 Page 7 of 8 PageID #: 95
Collin College
043500

PERSONNEL-MANAGEMENT RELATIONS                                                       DGBA
EMPLOYEE GRIEVANCES                                                                (LOCAL)


  Step 4             If either the College District/respondent or the complainant disa-
                     grees with the decision of the RRP, the College District/respondent
                     or the complainant may appeal the determination to the appropri-
                     ate vice president (generally the vice president of the respondent
                     party). The appeal must be submitted to the appropriate vice presi-
                     dent (or executive vice president or designee as noted below)
                     within ten business days of the date of the RRP’s decision. The
                     statement of appeal must:
                     1.   Identify all points of disagreement with the determination;
                     2.   Contain sufficient detail to clarify the basis of the appeal; and
                     3.   Explain the reasons why the appeal should be granted. The
                          standard of review at this step will be by a preponderance of
                          the evidence.
                     If neither party files a timely appeal, the determination of the RRP
                     becomes final and is non-appealable.

                     Note:      For those complaints that involve the termination or non-
                                renewal of a full-time contract, the appeal of the RRP’s
                                determination will be reviewed by the executive vice
                                president or designee. The standard of review at this
                                step will also be by a preponderance of the evidence.

                     Within ten business days of receipt of the appeal, the vice presi-
                     dent (or executive vice president or designee as noted above) will
                     issue a written decision affirming, affirming in part/denying in part,
                     or reversing the RRP’s determination.
                     The decision of the vice president or executive vice president is fi-
                     nal and non-appealable for all types of complaints, except com-
                     plaints regarding the recommendation for termination of a full-time
                     contract employee.
                     For those complaints that involve the recommendation for termina-
                     tion of a full-time contract employee only, the decision of the execu-
                     tive vice president or designee may be appealed to the District
                     President and Board.
                     Nothing in this policy precludes an employee who has exhausted
                     the procedures in this policy from addressing the Board of Trustees
                     at the next regular public meeting in accordance with the provision
                     for hearing of citizens. The Board is not required to take any action
                     concerning a grievance but will listen to the employee’s concerns.
                     [See BDB]


DATE ISSUED: 11/7/2019                                                                6 of 7
LDU 2019.06
DGBA(LOCAL)-X
 Case 4:21-cv-00733 Document 1-6 Filed 09/22/21 Page 8 of 8 PageID #: 96
Collin College
043500

PERSONNEL-MANAGEMENT RELATIONS                                                       DGBA
EMPLOYEE GRIEVANCES                                                                (LOCAL)


Appeals to the       Only complaints involving the termination of a full-time contract em-
District President   ployee may be appealed to the District President and Board. If the
and Board            College District/respondent or the complainant disagrees with the
                     decision of the executive vice president or designee, either party
                     may appeal to the Board by notifying the manager of HR/employee
                     relations within ten business days of the receipt of the executive
                     vice president or designee’s decision.
                     Prior to placing the matter on the Board agenda, the District Presi-
                     dent will review the record. If the District President reverses the ter-
                     mination decision of the executive vice president, the recommen-
                     dation for termination of the full-time contract employee will be
                     vacated, and the College District/respondent and the complainant
                     will be notified in writing of the District President’s findings and re-
                     lated actions regarding the matter. In this case, the matter will not
                     proceed to presentation to the Board.
                     If the District President affirms the decision of the executive vice
                     president or designee to terminate the full-time contract, the matter
                     will be placed on the agenda for presentation to the Board. In such
                     cases, the matter will be placed on the Board agenda after review
                     by the District President, providing at least ten business days’ ad-
                     vance written notice to the complainant.
                     The complainant will be notified in writing of the date, time, and
                     place of the Board meeting at which the complainant will present
                     his or her concerns to the Board. The notice will include all applica-
                     ble procedures for the presentation. The presentation will take
                     place in closed meeting unless the complainant requests that it be
                     heard in public. The Board may place time limits on the presenta-
                     tion.
                     The Board will consider the complaint, the record created at the
                     meeting before the RRP, and the oral presentations and may give
                     notice of its decision orally or in writing at any time up to and in-
                     cluding the next regularly scheduled Board meeting after the Board
                     hears the matter. However, the Board is not required to take any
                     action. If for any reason the Board does not take any action by the
                     end of the next regularly scheduled meeting, the lack of a response
                     by the Board upholds the last prior administrative decision.

                     1Employee Complaint Form: http://www.collin.edu/hr/complaints/Em-
                     ployee_Complaints.html




DATE ISSUED: 11/7/2019                       ADOPTED:                                  7 of 7
LDU 2019.06
DGBA(LOCAL)-X
